DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet USPGPUB 2012/0139244 (hereinafter “Bonnet”).

As to claim 1, Bonnet teaches a wind turbine control system (paragraph 0076 “control system 250”) comprising: a wind turbine (paragraph 0043 “wind turbine 10”); at least one sensor (paragraph 0041-0042 “plurality of sensors”) configured to detect at least one environmental condition associated with said wind turbine (paragraph 0023 “plurality of locations, a wind speed gradient may be calculated.  The term "conditions," herein, may refer to measured conditions, calculated conditions, and settings”); and a wind turbine controller communicatively coupled to said wind turbine and said at least one sensor (paragraph 0041-0046 “controller 36 is shown on the support system 14, however, the controller 36 may be a distributed system throughout wind turbine 10”), said wind turbine controller comprising at least one processor in communication with at least one memory device (paragraph 0046 “Controller 36 includes a processor 40 configured to perform the methods and/or steps described herein, and a memory 30”), said at least one processor configured to: retrieve at least one wind condition variable associated with said wind turbine (paragraph 0077 “controller 36 receives conditions 300, for example but not limited to a first condition 310, a second condition 320”); retrieve a power curve (paragraph 0077 “operational curve”), the power curve generated based on the at least one wind condition variable by computing, for each of a plurality of wind speed values, a power value (paragraph 0077-0078 “controller 36 receives conditions 300 of wind speed as a first condition 310, noise output as a second condition 320, and power output as a Jth condition 330”); receive, from said at least one sensor, sensor data; and control said wind turbine using the generated power curve based on the received sensor data (paragraph 0077-0078 “controller 36 receives conditions 300, for example but not limited to a first condition 310, a second condition 320, and a Jth condition 330.  A plurality of operational curve segments 499, for example a total of 2N operational curve segments”).

As to claim 2, Bonnet teaches wherein said at least one processor is further configured to generate the power curve (paragraph 0007 “plurality of operational curves, determining a first condition” and paragraph 0023-0027).

(paragraph 0103 “controller 36 calculates an estimate of gain of annual energy production (gain of AEP) by comparing estimates of annual energy production (AEP) at a given wind park configuration to the standard AEP of a standard configuration of wind turbines” and paragraph 0104-0112); and compute one or more solutions to the computational problem (paragraph 0104-0115 “wind park layout to specific wind characteristics on variable time scales to maximize estimated AEP on variable time scales within wind turbine allowable margins”).
As to claims 10-12, is related to claims 1-3 with similar limitations also rejected by same rations. 
As to claims 19-20, is related to claims 1-2 with similar limitations also rejected by same rational. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet USPGPUB 2012/0139244 (hereinafter “Bonnet”) in view of Tiwari et al USPGPUB 2015/0252786 (hereinafter “Tiwari”).


As to claim 4, Bonnet teaches all the limitations of the base claims as outlined above.
Bonnet does not explicitly teach wherein the computational problem is a mixed integer linear programming (MILP) problem.
Tiwari teaches wherein the computational problem is a mixed integer linear programming (MILP) problem (paragraph 0046-0049 “estimator, sometimes referred to as a linear quadratic estimation, typically refers to an algorithm that uses a series of measurements observed over time”).

Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Bennet, and incorporating fault condition, as taught by Tiwari.
One of ordinary skill in the art would have been motivated to improved systems and methods for optimizing wind turbine operation.  Thus, a system and method for robust optimization of a wind turbine that accounts for outliers in data points, as suggested by Tiwari (paragraph 0005).

As to claim 5, Bennet and Tiwari teaches all the limitations of the base claims as outlined above.
 Bennet further teaches wherein to generate the computational problem, said at least one processor is configured to generate the computational problem based on one or more operation variables defining characteristics of said wind turbine during operation (paragraph 0027-0033 “wind speed is an exemplary variable on which operational curves are dependent, although wind speed is exemplary and not limiting; operational curves may also be dependent on other variables” and paragraph 0004).

As to claim 6, Bennet and Tiwari teaches all the limitations of the base claims as outlined above.
(paragraph 0036 “drive a gearbox 114 that subsequently steps up the low rotational speed”).

As to claim 7, Bennet and Tiwari teaches all the limitations of the base claims as outlined above.
 Bennet further teaches wherein to generate the computational problem, said at least one processor is further configured to compute the one or more operation variables based on one or more wind condition combinations defining specific environmental conditions at said wind turbine (paragraph 0023-0027 “seasonal wind rose, seasonal wind speed, seasonal spatial distribution of wind, yearly wind rose, yearly wind speed, yearly spatial distribution of wind, and temperature.  Conditions may be calculated based on measured conditions”).

As to claim 8, Bennet and Tiwari teaches all the limitations of the base claims as outlined above.
 Tiwari further teaches wherein to compute the one or more operation variables, said at least one processor is configured to: discretize the at least one wind condition variable into specific wind condition values (paragraph 0044-0049 “turbine controller 202 may be configured to monitor and control at least some of the operational variables associated with the wind turbine 100 via the sensors 252”); and identify the one or more wind condition combinations based on the specific wind condition values (paragraph 0044-0049 “operational variables associated with the wind turbine 100 via the sensors 

As to claim 9, Bennet and Tiwari teaches all the limitations of the base claims as outlined above.
 Tiwari further teaches wherein to generate the computational problem, said at least one processor is further configured to generate the computational problem further based on a probability distribution of the wind condition variables (paragraph 0053-0054 “optimal operating curve 424 may be a Pareto frontier.  Generally, a Pareto frontier provides a curve that capitalizes on the benefits of computational optimization”).
As to claims 14-18, is related to claims 4-9 with similar limitations also rejected by same rations. 




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119